Citation Nr: 0506820	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-15 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for clawtoe 
deformities of the second, third, and forth toes of the left 
foot with calluses, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for clawtoe 
deformities of the second, third, and forth toes of the right 
foot with calluses, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.M.

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
December 1975.  This matter arises from a January 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The veteran was afforded a personal hearing before a RO 
Hearing Officer in December 2002.  A transcript of that 
hearing is contained in the claims file.  The Board notes 
that a videoconference hearing before a veterans law judge 
was scheduled in November 2004.  However, on the day of the 
hearing, the veteran withdrew his request for a personal 
hearing.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The symptoms of the veteran's clawtoe deformities of the 
second, third, and forth toes of the left foot with calluses 
is productive of no more than moderate disability of the left 
foot.

3.  The symptoms of the veteran's clawtoe deformities of the 
second, third, and forth toes of the right foot with calluses 
is productive of no more than moderate disability of the 
right foot.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for clawtoe deformities of the second, third, and forth toes 
of the left foot with calluses have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
5282, 5284.

2.  The criteria for an evaluation in excess of 10 percent 
for clawtoe deformities of the second, third, and forth toes 
of the right foot with calluses have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
5282, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The RO advised the veteran of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The veteran was 
advised by letter that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
request to reopen his claim for increased evaluations of his 
toe disabilities, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was advised of the evidence received and was requested to 
provide authorization for the release of any additional 
private medical records.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  Although the file copy of the 
letter does include the date of mailing, the letter appears 
to have been mailed to the veteran sometime in November 2001.

The January 2002 rating decision, May 2002 statement of the 
case (SOC), April 2003 Supplemental Statement of the Case 
(SSOC), and May 2004 SSOC, collectively notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his claim for 
increased evaluations.  The May 2002 SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

After the appeal was certified for Board review, the 
appellant submitted additional evidence which has not yet 
been reviewed by the RO.  However, he also submitted a waiver 
of RO consideration along with the new evidence, and thus a 
remand for RO review of this evidence is not necessary, and 
it may be considered by the Board in the first instance.  See 
38 C.F.R. § 20.1304(a) (2004).

Treatment records from the Biloxi VA Medical Center (VAMC) 
have been associated with the claims folder.  Also on file 
are records from K.R. Nallum, M.D., A.H. Dauterive, M.D., and 
Gulfport Memorial Hospital.  The veteran has not identified 
any outstanding medical records that would be pertinent to 
the claims on appeal.  The veteran was afforded VA 
examinations in December 2001 and January 2003 to determine 
the nature and severity of his service connected disability 
of the toes.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


Service connection for clawtoe deformities of the second, 
third, and forth toes of the left foot with calluses and for 
clawtoe deformities of the second, third, and forth toes of 
the right foot with calluses was granted in January 1982.  A 
10 percent disability evaluation was assigned to each.  The 
disability ratings remained in effect until the veteran filed 
his claim for an increased evaluation in September 2001.

Treatment records from the Biloxi VAMC have been reviewed.  
Dated from October 2001 to March 2004, those records document 
the veteran's treatment for multiple health problems 
including, but not limited to, substance abuse, low back 
pain, a wrist injury, and chronic bilateral foot pain.  The 
veteran was seen by the podiatry clinic in February 2002 for 
routine care.  He presented with thickened, brittle, and 
crumbling, onychauxic-type appearing toenails.  There were 
also lesions on his toes.  

In March 2002, the veteran was evaluated for rehabilitation 
of hammertoe.  He complained of burning over calluses and the 
dorsum of the high pressure areas of his toes.  A physical 
examination revealed severe hammertoe deformities with high 
pressure areas on the dorsum of the toes.  There was also 
bilateral pes planus.  The skin of the feet showed 
ulcerations.  The impression was hammertoes.  The veteran was 
furnished shoe inserts.  Similar findings are also contained 
in a May 2002 treatment report.  At that time, the examiner 
noted that some of the veteran's pain could be from 
osteoarthritis in the toes.

The veteran presented in February 2003 with complaints of a 
painful metatarsophalangeal joint of the right foot.  He was 
unable to dorsiflex or plantar flex the toe.  The toe was 
also warm and discolored.  The examiner indicated that the 
veteran could be suffering from gout.  An extensive work-up 
of the veteran to determine the cause of his foot pain 
followed.

In March 2004, the veteran underwent a series of tests to 
determine the cause of his severe foot pain.  
Electrodiagnostic testing was negative and there was no 
finding of gout.  Additional testing showed that the veteran 
had significant arteriosclerotic occlusive disease in the 
right lower extremity.  An April 2003 treatment note also 
indicated that the veteran might have vasculitis.  A Doppler 
test conducted in April 2003 revealed bilateral mild to 
moderate lower extremity arteriosclerotic peripheral vascular 
disease.  The option of surgery was discussed.  In June 2003, 
it was reported that the veteran's foot pain was consistent 
with occlusive small vessel disease, and that he had 
demonstrable moderate arterial insufficiency in his right 
lower extremity.  No findings were made relating any of these 
problems to the veteran's hammertoes.

In a note dated in August 2003, the veteran's treating 
podiatrist indicated that the veteran suffered from chronic 
bilateral foot pain.  She said the veteran had developed 
ulcerated toenails.  She stated that it was believed that the 
veteran could be suffering from reflex sympathetic syndrome.  
She said he also had a problem with pes planus.  A similar 
statement was received from the physician in March 2004.  In 
that report, she stated that a vascular surgeon had found 
non-operable peripheral vascular disease.  However, as 
peripheral vascular disease would not fully explain his 
symptoms, the podiatrist stated that the veteran likely 
suffered from Raynaud's syndrome.  She said the veteran's 
problem with pes planus was entirely separate from his 
current problems.  

The records from Dr. Dauterive include a March 2003 report.  
The veteran was noted to have severe lower extremity 
peripheral neuropathy.  As a result of the neuropathy, Dr. 
Dauterive indicated that the veteran had inadvertently 
injured the toes of his right foot.  He said the veteran had 
a local small vessel thrombosis in those toes that was very 
painful.  He did not believe that this injury resulted in any 
long-lasting disability.

The Board has also considered the reports of VA examinations 
conducted in December 2001 and January 2003.  At his December 
2001 examination, the veteran complained of a chronic burning 
pain on the bottom of his feet.  His toes were also painful.  
X-rays taken in October 2001 were noted to have shown minimal 
osteoarthritic changes involving both first 
metatarsophalangeal joints, slightly more pronounced on the 
left.  There was no evidence of hallux valgus, bone 
destruction, fracture dislocation, or calcaneal spur.  The 
physical examination revealed bilateral hammertoe deformities 
with dorsal corn formation.  There was tenderness to 
palpation of the toes.  There was particular tenderness of 
the metatarsophalangeal joint of the great toe, bilaterally.  
Dorsiflexion and plantar flexion of the right great toe was 
limited to 5 degrees.  Dorsiflexion and plantar flexion of 
the left great toe was limited to 10 degrees.  There was pain 
on motion.  The veteran was unable to toe walk.  He had a 
hard tender callus over the medial aspect of the right great 
toe phalanx as well as mild tender callus formation under the 
second and fifth metatarsal heads.  There was also a mild 
callus under the left fifth toe metatarsal head, which was 
painful.  

The impression was hammertoes of the right foot with painful 
calluses and hammertoes of the left foot.  The examiner 
indicated that pain could further limit functional ability 
during flare-ups or increased use.  However, he added that is 
was "not feasible" to attempt to express any of additional 
loss of range of motion with any medical certainty.  In an 
addendum to the report, the examiner indicated an evaluation 
for peripheral vascular disease and neuropathy had been 
performed.  He said the veteran was diagnosed as having 
chronic leg claudication probably secondary to peripheral 
vascular disease.  There was no indication, however, that the 
veteran's problems with peripheral vascular disease were 
related to his bilateral hammertoes.

In January 2003, the veteran was afforded another VA 
orthopedic examination.  The results of the December 2001 
examination were referenced.  The veteran again complained of 
severe bilateral foot pain.  He reported that his shoe 
inserts had actually aggravated his condition.  He moved 
slowly about the examination room.  He had bilateral 
hammertoe deformities with dorsal corns.  Dorsiflexion and 
plantar flexion of the left great toe was limited to 10 
degrees.  There was pain on motion.  There was a significant 
amount of scaling skin on the plantar aspect of the foot.  
There was tenderness under the fourth and fifth metatarsal 
heads.  Dorsiflexion and plantar flexion of the right great 
toe was limited to 10 degrees.  He had a very hard tender 
callus over the medial aspect of the right great toe.  There 
were also tender callosities under the second and fourth 
metatarsal heads.  X-rays of both feet showed mild to 
moderate degenerative joint disease of the first 
metatarsalphalangeal joint and probably some pes planus.

The impression was hammertoe deformities of the right and 
left foot with painful plantar calluses.  He was also 
diagnosed as having plantar fasciitis.  The examiner gain 
indicated that it was not possible to determine any 
additional loss of motion due flare-ups or increased use.  
Further, with regard to ankle and knee problems that were 
demonstrated on examination, the examiner state that it would 
be speculative to state that those problems were secondary to 
his service-connected foot disability.  

A VA neurological examination was also conducted in January 
2003.  The veteran alleged that he was unable to plantar or 
dorsiflex his toes.  He said he suffered from constant 
burning pain in both feet.  The veteran had thick calluses 
under the soles of both feet.  Hammertoes were present.  Deep 
tendon reflexes were absent at both knees and ankles.  No 
Babinski sign was present.  Sensory examination was also 
negative.  The examiner stated that she did not doubt that 
the veteran had some superficial sensory loss because of the 
thickness of the calluses under the soles of his feet.  
However, she said she could not explain the veteran's alleged 
loss of position and vibratory sense as well as pinprick and 
light touch on the tops of his feet.  She did not believe the 
veteran had peripheral neuropathy.  The report of a January 
2003 nerve conduction study was normal.

Submitted in support of the claim by the veteran are color 
photographs of his fee and a statement from his fiancée 
attesting to the nature of his foot problems and their 
relationship to service.  

Generally, disabilities of the foot are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  The 
veteran's bilateral clawtoe deformities are currently 
evaluated as 10 percent disabling (each foot) under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5282, Hammer Toe.  That code affords 
a maximum evaluation of 10 percent for hammertoe of all toes, 
unilateral without claw foot.  The veteran is therefore 
already receiving the maximum disability evaluation under 
this Diagnostic Code.

The veteran's clawtoe deformities may also be evaluated under 
Diagnostic Code 5284, pertaining to other foot injuries.  
Under Diagnostic Code 5284, a 10 percent rating contemplates 
moderate impairment, a 20 percent contemplates moderately 
severe impairment, and a 30 percent rating contemplates 
severe impairment.  With actual loss of the use of the foot, 
a 40 percent rating is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).

Although the criteria under Diagnostic Code 5284 are less 
defined, when comparing the veteran's symptomatology to other 
similar diagnostic codes, it is clear that his overall level 
of disability is no more than moderate.  The VA examinations 
and medical records establish that the symptoms of the 
veteran's service-connected clawtoes (hammertoes) consist of 
limitation of motion of the great toe, corns over the dorsal 
aspects of the toes, and painful calluses under the 
metatarsal joints of the toes.  With the exception of there 
being mild to moderate osteoarthritis of the great toe 
bilaterally, X-rays have shown the bone architecture of the 
both feet remain intact.  The veteran's complaints of 
constant burning pain and neurological complications have 
been attributed to peripheral vascular disease, which is not 
a service-connected disability.  There is also no evidence 
that the veteran's peripheral vascular disease is in any way 
related to his hammertoe disability.  The medical evidence 
simply does not show the presence of symptomatology, caused 
by service-connected foot disability alone, reflecting a 
moderately severe or severe level of impairment.

Even considering any additional functional loss or loss of 
motion during flare-ups or overuse, the fact remains that the 
manifestations/symptoms due to the veterans hammertoe 
disability are no more than moderate.  See 38 C.F.R. § 4.40, 
4.45.  The reports of the VA examinations clearly indicated 
that it would be purely speculative to state what, if any, 
additional loss would occur.  There is no reasonable basis 
therefore upon which the Board could conclude these symptoms 
are moderately severe, such as to warrant a higher rating.  
The preponderance of the evidence is against assignment of a 
higher disability rating under Diagnostic Code 5284.

The Board has considered whether there are any other 
diagnostic codes potentially applicable to the veteran's 
service-connected disorder.  Diagnostic Code 5280 (hallux 
valgus) and Diagnostic Code 5281 (severe unilateral hallux 
rigidus) each provide a maximum disability rating of 10 
percent.  Diagnostic Code 5283 pertains to malunion or 
nonunion of tarsal or metatarsal bones, but there is no 
medical evidence showing that the veteran has these 
disorders.  The other diagnostic codes applicable to foot 
disorders - Diagnostic Code 5276 for acquired flatfoot, 5277 
for weak foot, and 5278 for claw foot - also do not apply to 
the veteran's service-connected condition since there is no 
medical evidence showing he has claw foot, or that his 
problem with weak feet and pes planus are in anyway related 
to his hammertoes.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
clawtoe deformities of the left and right foot.  There is 
also no objective evidence that the veteran's clawtoe 
deformities, solely and without the result of other non-
service-connected disabilities, have caused marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.




ORDER

Entitlement to an increased evaluation for clawtoe 
deformities of the second, third, and forth toes of the left 
foot with calluses, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for clawtoe 
deformities of the second, third, and forth toes of the right 
foot with calluses, currently evaluated as 10 percent 
disabling, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


